DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/29/2022 has been entered. Claims 1, 2, 4 and 5 remain pending in the application. 

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1 and 4 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Y. Takahashi et al., "Separating predictable and unpredictable flows via dynamic flow mining for effective traffic engineering," 2016 IEEE International Conference on Communications (ICC), 2016, pp. 1-7).
The meaning of the cited terms “allocated bandwidths and allocated routes at a current time” are not clear understood. The cited limitations of “calculates allocated bandwidths and allocated routes at a current time for the respective units of communications based on the predicted demands, observed past demands in the units of communications, and past allocated bandwidths in the units of communications to maximize fairness between utilities of the respective virtual networks is maximized” are interpreted as “calculates if currently allocated/assigned bandwidths and routes for the respective units of communications are to maximize fairness between utilities of the respective virtual networks is maximized, based on based on the predicted demands, observed past demands in the units of communications, and past allocated bandwidths in the units of communications”. 
Then Takahashi teaches calculates allocated bandwidths and allocated routes at a current time for the respective units of communications based on the predicted demands, observed past demands in the units of communications, and past allocated bandwidths in the units of communications (Takahashi, see section 4.C.1) As a time-series prediction method, we adopted a current value prediction method that directly uses the observed traffic demand of the current time slot, which is used as the predicted traffic demand of the next time slot. . This problem seeks a routing matrix X to minimize U satisfying the constraints in Equations (3)-(7). To obtain a routing matrix of the next time slot, we solve the above problem by using the predictive traffic demand at each time slot) to maximize fairness between utilities of the respective virtual networks is maximized (Takahashi, see section 4.C.1), Adopting prediction-based routing method: This method computes a routing matrix that minimizes the maximum link utilization of a network for the predicted traffic demand of the next time slot).
Examiner suggest to further clarify the claim language to reflect the inventive features.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Y. Takahashi et al., "Separating predictable and unpredictable flows via dynamic flow mining for effective traffic engineering," 2016 IEEE International Conference on Communications (ICC), 2016, pp. 1-7).

Regarding claims 1 and 4, Takahashi teaches a resource allocation calculation device (Takahashi, see section 4, The TE server, which is a key component of our architecture, periodically monitors NetFlow data and updates flow tables of switches through a controller) comprising:
a processor; and a memory storing program instructions that cause the processor (Takahashi, see figure 2, TE server) to
predicts demands in units of communications sharing common origin and destination nodes for each of a plurality of virtual networks sharing a physical network (Takahashi, see section 3 and section 4.C.1), proposing a scheme for improving the performance of current TE schemes to use macroflow characteristics. Macroflows generated per origin-destination (OD) pair are classified as predictable or unpredictable. Adopting prediction-based routing: This method computes a routing matrix that minimizes the maximum link utilization of a network for the predicted traffic demand of the next time slot); and
calculates allocated bandwidths and allocated routes at a current time for the respective units of communications based on the predicted demands, observed past demands in the units of communications, and past allocated bandwidths in the units of communications (Takahashi, see section 4.C.1) As a time-series prediction method, we adopted a current value prediction method that directly uses the observed traffic demand of the current time slot, which is used as the predicted traffic demand of the next time slot. . This problem seeks a routing matrix X to minimize U satisfying the constraints in Equations (3)-(7). To obtain a routing matrix of the next time slot, we solve the above problem by using the predictive traffic demand at each time slot) to maximize fairness between utilities of the respective virtual networks is maximized (Takahashi, see section 4.C.1), Adopting prediction-based routing method: This method computes a routing matrix that minimizes the maximum link utilization of a network for the predicted traffic demand of the next time slot),
wherein the demands in the units of communications sharing common origin and destination nodes are categorized according to each virtual network of the plurality of virtual networks to which the units of communications belong, such that the units of communications sharing common origin and destination nodes, but belonging to different virtual networks, are categorized as different units of communications (Takahashi, see section 3. propose a scheme for improving the performance of current TE schemes to use macroflow characteristics. Macroflows generated per origin-destination (OD) pair are classified as predictable or unpredictable).

Regarding claims 2 and 5, Takahashi teaches wherein the program instructions further cause the processor to: calculate the allocated bandwidths and the allocated route at the current time with weights provided to the utilities of the respective virtual networks (Takahashi, see section 2.B, SDN-based TE achieves both bandwidth allocation based on application service priority and efficient routing to improve network utilization).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443